 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          WILMAN GONZALEZ ROSARIO,                      CASE NO. C15-0813JLR
            et al.,
11                                                        ORDER ON PLAINTIFFS’
                                 Plaintiffs,              MOTION FOR CIVIL
12                 v.                                     CONTEMPT

13
            UNITED STATES CITIZENSHIP
14          AND IMMIGRATION SERVICES,
            et al.,
15
                                 Defendants.
16
            Before the court is Plaintiffs’ motion for civil contempt and to enforce the
17
     permanent injunction issued by this court on July 26, 2018. (Mot. (Dkt. # 171); 7/26/18
18
     Order (Dkt. # 127); see also Reply (Dkt. # 180).) In that order, the court found that
19
     Defendants were in violation of a regulatory deadline requiring Defendant United States
20
     Citizenship and Immigration Services (“USCIS”) to adjudicate asylum-seekers’
21
     applications for employment authorization documents (“EADs”) within 30 days of
22


     ORDER - 1
 1   receipt and enjoined Defendants from further failing to adhere to that deadline. (7/26/18

 2   Order at 12.) Defendants oppose Plaintiffs’ motion for contempt. (Resp. (Dkt. # 179).)

 3   The parties filed a supplemental joint submission on May 26, 2021, regarding the status

 4   of Defendants’ efforts to comply with the court’s injunction. (See J. Sub. (Dkt. # 182);

 5   5/18/21 Min. Order (Dkt. # 181).) The court heard telephonic oral argument on May 28,

 6   2021. (See 5/28/21 Min. Entry (Dkt. # 183).)

 7          The court has considered the motion, all submissions filed in support of and in

 8   opposition to the motion, the relevant portions of the record, the parties’ arguments, and

 9   the applicable law. Being fully advised, the court ORDERS as follows:

10          1.     The court DENIES without prejudice Plaintiffs’ motion for civil contempt

11   (Dkt. # 171). Plaintiffs may renew their motion if Defendants do not reach substantial

12   compliance with the court’s permanent injunction within 120 days of the filing date of

13   this order;

14          2.     The court ORDERS Defendants to file monthly status reports for the

15   months of May, June, July, and August 2021, regarding Defendants’ rate of compliance

16   with the 30-day timeline to adjudicate class members’ EAD applications. These status

17   reports shall be filed no later than five (5) days after the end of each month;

18          3.     The court DIRECTS the parties to continue conferring regarding USCIS’s

19   processes for accepting, receipting, and dispute resolution; and

20          4.     The court DIRECTS the parties to file a joint status report within ten (10)

21   days of the district court’s issuance of its order on the pending motion for permanent

22   injunction in CASA de Maryland, Inc. v. Mayorkas, No. 8:20-cv-02118-PX (D. Md.).


     ORDER - 2
 1   This joint status report shall address the impact, if any, of the CASA de Maryland court’s

 2   order on the proceedings in this court.

 3          Dated this 28th day of May, 2021.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
